Title: To George Washington from Philemon Waters, 3 July 1790
From: Waters, Philemon
To: Washington, George



Dear Sir,
July 3d 1790

Excuse my freedom in troubling You with this—I Cincerely congratulate your Honour on the great & happy events that hath taken place since I had the honour of a Small Conferrence with you at your Seat on Portomack the 20th April 1775  And of which your great Abilitys hath so Conspicuously Shone forth to the Universal Joy of all true Americans—And the astonishm’nt and confusion of Briton & its Adherents—It was concerning a Claim of Land I thought my self Entitled to upon the Great Cannaways—You then Recommended me to the Governour of Virginia for Redress, as I had come in too late for that Claim—But Commotions occurring in every part & the Governour Robing the Magazine ⟨mutilated⟩ Concieved it needless to make application. I therefore ⟨mutilated⟩ Contented my self & returned to Carolina the place of my Abode—and hath waited for Redress till your Honour ⟨mutilated⟩ not only President of Virga But Twelve Other States—I Therefore Most humbly Conceive my Application for Redress at this day Comes Regularly before your Hono⟨ur⟩.
It is Expected there will be a Large Territory of Land Purchased of Magilvary & the Creek Indians—Should my Application

for Redress Meet with your honours Approbation, and Give me a Grant in that Purchase—I Shall think my self Honoured—& well Rewarded for my past servises Should the Grant be Ever So small.
As for my Conduct through the war I Refer you to Genl Sumpter & Judge Burk Members from South Carola to the Federal Congress.
The Inclosed will remind you who I am, & what Pretentions I have for a Claim—and here begg leave to Subscribe myself your Honour’s Most Obediant & Humble Servant

P. Waters

